Exhibit 10.32

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT dated as of June 24, 2013
(this “Amendment”), is among:
(a)Convergys Funding Inc., a Kentucky corporation (“Seller”),
(b)Convergys Corporation, an Ohio corporation (“Convergys”), as initial Servicer
and Performance Guarantor,
(c)Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),
(d)The Bank of Nova Scotia (“Scotiabank”), and its assigns hereunder
(collectively, the “Scotiabank Committed Purchasers” and, together with Liberty
Street, the “Scotiabank Group”),
(e)Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,
(f)The Bank of Nova Scotia in its capacity as agent for the Scotiabank Group
(the “Scotiabank Group Agent”), and
(g)Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers and the Scotiabank Group Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with the
Scotiabank Group Agent, the “Agents”).
PRELIMINARY STATEMENTS
Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009, as amended (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.
The parties wish to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Definition. The following definition set forth on Exhibit I to the Agreement
is hereby amended and restated in its entirety to read as follows:
“Eligible Unbilled Receivable” means, at any time, a Receivable that (a) is not
evidenced by an Invoice but otherwise meets the requirements set forth in
clauses (i) - (xviii) of the definition of “Eligible Billed Receivable”, (b) is
fully earned per the terms of the underlying

1



--------------------------------------------------------------------------------



contractual obligation and (c) is invoiced within 10 Business Days of the month
following the month in which the services were rendered.
2.    Representations and Warranties; Reaffirmation of Performance Undertaking.
2.1.    Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, (i)    
each of the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d) as of the date hereof, the representations
and warranties set forth in Section 5.1 of the Agreement are true and correct as
though made on and as of the date hereof; and (e) as of the date hereof, and
after giving effect to this Amendment, no event has occurred and is continuing,
or would result from this Amendment, that will constitute an Amortization Event
or a Potential Amortization Event.
2.2.    Reaffirmation of Performance Undertaking. By its signature below, the
Performance Guarantor hereby acknowledges receipt of a copy of this Amendment
and hereby confirms that after giving effect hereto, the Performance Undertaking
remains in full force and effect.
3.    Effectiveness. This Amendment shall become effective as of the date first
above written upon receipt by the Administrative Agent of counterparts hereof,
duly executed by each of the parties hereto and acknowledged by the Performance
Guarantor. Except as expressly amended hereby, the Agreement shall remain
unaltered and in full force and effect.
4.    Miscellaneous.
4.1.    PATRIOT Act. Each of the Agents and the Purchasers hereby notifies the
Seller Parties that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”),
the Agents and the Purchasers may be required to obtain, verify and record
information that identifies the Seller Parties, which information includes the
name, address, tax identification number and other information regarding the
Seller Parties that will allow the Agents and the Purchasers to identify the
Seller Parties in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act. Each of the Seller Parties
agrees to provide the Agents, from time to time on and after the date hereof,
with all documentation and other information required

2



--------------------------------------------------------------------------------



by bank regulatory authorities under “know your customer” and anti-money
laundering rules and regulations, including, the PATRIOT Act.
4.2.    Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
4.3.    CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES AND RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
4.4.    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
4.5.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY

3



--------------------------------------------------------------------------------



PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
4.6.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
4.7.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching and image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[Signature Pages Follow]




 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
CONVERGYS FUNDING INC., AS SELLER
By: /s/ David R. Wiedwald        
Name: David R. Wiedwald
Title:     Treasurer
CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE GUARANTOR
By: /s/ David R. Wiedwald        
Name: David R. Wiedwald
Title:     Treasurer


LIBERTY STREET FUNDING LLC
By: /s/ Jill A. Russo            
Name: Jill A. Russo
Title: Vice President
THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT
By: /s/ Diane Emanuel        
Name: Diane Emanuel
Title:    Managing Director


WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT
By: Michael J. Landry            
Name: Michael J. Landry
Title:    Vice President
Address:
Wells Fargo Bank, N.A.
6 Concourse Parkway
Suite 1450
Atlanta, GA 30328
Attention:    Michael Landry
Phone:        (404) 732-0820
Fax:        (404) 732-0802
    

4

